Laughlin, J.
(dissenting):
I agree with Presiding Justice Ingraham that it was not competent for the board of directors of the plaintiff corporation to bind it, through the membership of its stockholder and' officer Bunker in the appellant association, by the action of the latter; but I wish also to state my views on another point, which I think shows that plaintiff had a cause of action in equity before the maturity of the note. ; .
The declaration of principles of the employing lithographers prior to the incorporation of the appellant association, expressly provided that in the event of hostilé action on the part of any union or unions of employees toward any member of the association to be formed by the incorporation of the appellant association, “ the ‘ open shop ’ shall be established with reference to such hostile union or unions, under such shop rules and practices as may be adopted by this national association,” meaning the appellant corporation; and by an express provision of the constitution of the appellant association the “ Declaration of Principles ” became binding on the appellant association and On its board of directors, and while the board was authorized to adopt “ additional rules and regulations,” which would be binding on the members, it was not competent *613for it to adopt any rule or regulation inconsistent with the “ Declaration of Principles.” The action of the hoard of directors of the appellant association, upon which the forfeiture by the plaintiff corporation of the amount of the note is predicated, was in contravention of the “ Declaration of Principles ” with respect to the open shop rule, and, therefore, the plaintiff corporation was at the time of the commencement of the action entitled to have the note, which had not then matured and might be negotiated to the prejudice of the plaintiffs, canceled, for if it incurred any obligation thereby it was relieved therefrom by the appellant association’s violation of the declaration of principles. Since, however, the note matured before the trial of the action and could only be transferred then subject to any defense thereto as between the original parties, there was no necessity for equitable relief and the complaint was properly dismissed, but with costs to the plaintiffs, since they had a cause of action for equitable relief when the action was commenced.
I, therefore, vote for affirmance.
Judgment so far as appealed from reversed, with costs, and judgment directed to be entered dismissing the complaint, with costs to defendants. Order to be settled on notice.